internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-118104-00 date date legend x a b c d e f g h i a b c d e state d1 plr-118104-00 d2 d3 d4 d5 this responds to your representative’s letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x incorporated under the laws of state on d1 and elected to be treated as a subchapter_s_corporation effective d2 on d3 shareholders of x transferred stock to trusts a b c d e f g and h after this transfer trust a owned a a interest in x each of trusts b through f owned a b interest in x trust g owned a c interest in x and trust h owned a d interest in x on d4 shareholders of x transferred a e interest in x to trust i none of trusts a through i were permissible holders of s_corporation stock causing a termination of x’s s election on d3 when they discovered this termination x and its shareholders requested relief under sec_1362 of the code x represents that at all relevant times x and its shareholders treated x as an s_corporation x represents that each of trusts a through i is eligible to be treated as a qualified_subchapter_s_trust x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual sec_1361 of the code provides that five types of domestic trusts may be shareholders of an s_corporation i a_trust all of which is treated under subpart e of part i of subchapter_j as owned by an individual who is a citizen or resident_of_the_united_states ii a_trust which was described in clause i immediately before the death plr-118104-00 of the deemed owner and which continues in existence after such death but only for the 2-year period beginning on the day of the deemed owner’s death iii a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which such stock is transferred to it iv a_trust created primarily to exercise the voting power of stock transferred to it and v an electing_small_business_trust sec_1361 of the code provides that a qualified_subchapter_s_trust can be treated as a_trust described in sec_1361 if a beneficiary of the trust makes an election for such treatment a qualified_subchapter_s_trust is a_trust the terms of which require that i during the life of the current income_beneficiary there shal be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition all of the income of the trust must be distributed or required to be distributed currently to one individual who is a senior resident_of_the_united_states sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service plr-118104-00 can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d3 when x’s stock was issued to trusts a through i we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 and that each of trusts a through i files a timely qsst election effective d5 with the appropriate service_center except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 or whether any of trusts a through i qualifies as a qualified_subchapter_s_trust this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-118104-00 sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
